The opinion of the Court was delivered, by
Rogers, J.
We see no error in the charge. the *111deed was voluntary or not, was a question of fact, which the Court properly left to the jury on all the evidence. There is a class of cases, it is true, in which the receipt on the deed is no evidence of the payment of the consideration-money, hut this is not a case of that description: Union Canal Company v. Young et al., 1 Wharton 432; Bolton v. Johns, 5 Barr 145. Thus, where fraud is proved between the original vendor and vendee, and a third person to whom the estate is conveyed claims title as a bond fide purchaser, for a valuable consideration, without notice, the purchaser is put to proof of the payment of the purchase-money aliunde the receipt on the deed. In such and similar cases, the receipt on the deed is no evidence. It would, as is justly remarked, render title very insecure, if all that is necessary to entitle the plaintiff in ejectment to recover, is for him to allege that the deed, under which the defendant claims, is voluntary and fraudulent, unless the vendee proves that the consideration-money mentioned in the deed is paid.
Judgment affirmed.